513 So.2d 107 (1987)
Alvin Dwight BENEFIELD
v.
STATE.
7 Div. 862.
Court of Criminal Appeals of Alabama.
August 18, 1987.
Hoyt L. Baugh, Jr., Rainsville, for appellant.
Don Siegelman, Atty. Gen., and Jean Williams Brown, Asst. Atty. Gen., for appellee.
BOWEN, Presiding Judge.
Alvin Dwight Benefield pleaded guilty to, and was convicted of, first degree burglary and first degree assault. He was sentenced to concurrent terms of imprisonment of fifteen years and ten years. On this appeal, he argues that his guilty plea was involuntary under Carter v. State, 291 Ala. 83, 277 So.2d 896 (1973), because he was not informed of the correct range of punishment for first degree burglary.
The trial judge erroneously informed Benefield that burglary in the first degree was a Class B felony with a sentence of not less than two nor more than twenty years' imprisonment. First degree burglary is a Class A felony, Alabama Code 1975, § 13A-7-5(b), with a range of punishment from ten years to 99 years or life. § 13A-5-6(a)(1).
However, this error was never called to the attention of the trial judge. A defendant's failure to present to the trial court the claimed error in a timely manner precludes him from challenging his guilty plea on appeal. Willis v. State, 500 So.2d 1324, 1325 (Ala.Cr.App.1986).
The judgment of the circuit court is affirmed.
AFFIRMED.
All Judges concur.